The conclusions of the court's opinion seemingly rest on three propositions: (1) That irrigation districts are public corporations, quasi municipal in character, and that their funds cannot be levied on. (2) That a judgment against the garnishee in favor of defendant for the use and benefit of plaintiff was void because the levy was void, and any process in aid of the levy was therefore void. Hence, a judgment founded on that process of garnishment and answer was void. (3) That the judgment on garnishment introduced in this action as a defense by the bank was on its face void, and therefore evidence to show its voidness in a collateral attack was not necessary. The fact that it appeared to be against an irrigation district, plus the fact, of which the court would *Page 341 
take judicial notice, that the Upper Blue Bench Irrigation District was in fact an irrigation district organized under the irrigation district law, made evidence of the voidness of the judgment.
It will be noted that the last proposition has implicit in it the conception that no property of an irrigation district can be levied on. Otherwise, it would be necessary to show that the moneys in the bank levied on and collected through garnishee judgment were not such as could be levied on. If there are some credits which can be and some which cannot be levied on, depending on what fund of the district they are a part of or what they were to be used for, the voidness of the judgment could not be proved except by showing that these moneys, or in this case more technically credits, were of the class which could not be reached by levy. In such case, disclosure of the fact alone that the garnishee judgment was against an irrigation district would not show the voidness of the judgment. I am of the opinion that no property of the district can be levied on.
While the excerpt quoted in the main opinion from the case ofUtah Oil Refining Co. v. Millard County Drainage Dist. No. 4,90 Utah 67, 50 P.2d 774, avoids absolutism by using the phrase, "except perhaps," I can think of no property which would not be for bondholders, or for maintenance and repair, or construction or for government. Certainly, creditors, even entitled to participate in any of those particular funds because of materials delivered or services rendered or loans made, would have to proceed by mandamus for a warrant on those various funds, and if there was nothing with which to pay the warrant, then to require a levy to meet it.
I concur. *Page 342